Case 8:19-cv-02176-JLS-ADS Document 23 Filed 07/08/20 Page 1 of 12 Page ID #:113



   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
   9
  10
       JAMES RUTHERFORD, an                Case No.: 8:19-cv-02176-JLS-ADS
  11   individual,
  12             Plaintiff,
  13                                       ORDER GRANTING PLAINTIFF’S
       v.                                  APPLICATION FOR DEFAULT
  14                                       JUDGMENT (DOC. 18)
  15
       SHARON KELSCH, as an
  16   individual and trustee of THE
  17   SHARON KELSCH FAMILY
       TRUST, U/T/A dated March 29,
  18   2010; and DOES 1-10, inclusive,
  19             Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 8:19-cv-02176-JLS-ADS Document 23 Filed 07/08/20 Page 2 of 12 Page ID #:114

   1          Before the Court is Plaintiff James Rutherford’s Application for Default
   2   Judgment (the “Application”). (Doc. 18.) Having reviewed all relevant papers and
   3   taken the matter under submission, the Court GRANTS Plaintiff’s Application.
   4          I.     BACKGROUND
   5                 A. Factual Background
   6          Plaintiff is a California resident who relies on a wheelchair and other devices for

   7   his mobility, and is limited in performing life activities including “walking, standing,

   8   ambulating, sitting, and grasping objects.” (Complaint ¶ 1, Doc. 1; Rutherford Decl. ¶¶ 1-

   9   2, Doc. 18-4.) On or about September 3, 2019, Rutherford visited the KC Liquor Deli, a

  10   business located at 298 South Tustin Ave, Orange, California 92866 (“Subject Property”)

  11   with “the dual purpose of purchasing store items and to confirm [the business’s

  12   accessibility] to persons with disabilities within the meaning [of] federal and state law.”

  13   (Compl. ¶¶ 2, 8; Rutherford Decl. ¶ 5.) Public Records reflect that the Subject Property is

  14   owned by the Sharon Kelsch Family Trust, of which Saron Kelsch is the trustee. (See

  15   Subject Property Records, Doc. 18-6.) Rutherford states that he does not know the exact

  16   nature of the named Defendants Sharon Kelsch and Sharon Kelsch Family Trust’s

  17   business relationship with the KC Liquor Deli but alleges that they, as owners of the

  18   Subject Property, are responsible for the events alleged in this matter. (Compl. ¶ 4.)

  19          On the date of Rutherford’s visit to the Subject Property, he encountered
  20   various barriers to the business’s accessibility. (Compl. ¶ 16.) Specifically, (1) the
  21   parking lot serving the business had no Americans with Disability Act Accessibility
  22   Guidelines (“ADAAG”) parking spaces or van-accessible parking. (Compl. ¶ 11,
  23   Rutherford Decl. ¶¶ 7-8.) Similarly, (2) the ADAAG-required signage associated
  24   with those parking spaces was deficient. (Id.) Further, (3) the purportedly
  25   accessible parking spaces were not located on the shortest accessible route to the
  26   establishment’s entrance, in contravention of ADAAG Section 208.3.1 and (4)
  27   “[t]here was no accessible route connecting the parking access aisles to an
  28   accessible entrance” as required by Sections 206.4 and 208.3.1. (Id.)



                                                    1
Case 8:19-cv-02176-JLS-ADS Document 23 Filed 07/08/20 Page 3 of 12 Page ID #:115

   1          Rutherford additionally alleges that he would return to patronize the Subject
   2   Property and the business located thereon—“for the dual purpose of availing
   3   himself of the goods and services offered to the public and to ensure that the
   4   Business ceases evading its responsibilities under federal and state law”—but is
   5   deterred by the alleged barriers.1 (Compl. ¶ 19; Rutherford Decl. ¶ 11.) Finally,
   6   Rutherford alleges that the identified barriers could easily be removed “without
   7   much difficulty or expense.” (Id. ¶ 23.)
   8                  B. Procedural History
   9          Rutherford filed suit in this Court on November 11, 2019, asserting claims
  10   for violations of: (1) the ADA, 42 U.S.C. § 12101 et seq.; and (2) the Unruh Act,
  11   Cal. Civ. Code § 51 et seq. (Id. ¶¶ 26–35.) On November 26, 2019, the Court
  12   declined to exercise supplemental jurisdiction over Rutherford’s Unruh Act claim.
  13   (Order Declining Supp. Jurisdiction, Doc. 12.)
  14          In compliance with California Code of Civil Procedure Section 415.20,
  15   Defendant Sharon Kelsch was served, in both her capacity as an individual
  16   Defendant and as trustee of the Sharon Kelsch Family Trust, with summons and
  17   copies of the Complaint on December 10, 2019 (Proof of Service, Doc. 13), but has
  18   failed to file an answer, enter an appearance, or otherwise respond to the
  19   Complaint. Following Rutherford’s February 3, 2020 request for an entry of
  20   default, the Clerk entered default against both Defendants Sharon Kelsch and the
  21   Sharon Kelsch Family Trust on February 12, 2020. (Doc. 16.) Accordingly, the
  22   factual allegations of the Complaint, save for those concerning damages, are
  23   deemed to have been admitted. See Geddes v. United Fin. Grp., 559 F.2d 557, 560
  24   (9th Cir. 1977); see also Fed. R. Civ. P. 8(b)(6). Rutherford filed the instant
  25
  26
              1
  27             Plaintiff therefore has standing to bring this suit. See Chapman v. Pier 1 Imports (U.S.)
       Inc., 631 F.3d 939, 949 (9th Cir. 2011) (“Demonstrating an intent to return to a noncompliant
  28   accommodation is [] one way for an injured plaintiff to establish Article III standing to pursue
       injunctive relief. A disabled individual also suffers a cognizable injury if he is deterred from
       visiting a noncompliant public accommodation because he has encountered barriers related to his
       disability there.”).
                                                       2
Case 8:19-cv-02176-JLS-ADS Document 23 Filed 07/08/20 Page 4 of 12 Page ID #:116

   1   Application for Default Judgment on March 24, 2020, seeking injunctive relief
   2   under the ADA and $4,644.00 in attorneys’ fees and costs.
   3         II.    LEGAL STANDARD
   4         Under Rule 55 of the Federal Rules of Civil Procedure, default judgment is a
   5   two-step process: an entry of default judgment must be preceded by an entry of
   6   default. See Fed. R. Civ. P. 55; see also Eitel v. McCool, 782 F.2d 1470, 1471 (9th
   7   Cir. 1986). Upon entry of default, the factual allegations of the complaint, save for
   8   those concerning damages, are deemed to have been admitted by the defaulting
   9   party. See Geddes, 559 F.2d at 560; see also Fed. R. Civ. P. 8(b)(6). “On the other
  10   hand, a defendant is not held to admit facts that are not well-pleaded or to admit
  11   conclusions of law.” United States v. Cathcart, No. C 07-4762 PJH, 2010 WL
  12   1048829, at *4 (N.D. Cal. Feb. 12, 2010) (citation omitted). “[I]t follows from this
  13   that facts which are not established by the pleadings of the prevailing party, or
  14   claims which are not well-pleaded, are not binding and cannot support the
  15   judgment.” Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978).
  16   A district court has discretion to grant or deny a motion for default judgment.
  17   Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). The Ninth Circuit has set
  18   forth seven factors to be considered by courts in reviewing a motion for default
  19   judgment:
  20
  21          (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
  22          substantive claim, (3) the sufficiency of the complaint, (4) the sum of money
  23          at stake in the action[,] (5) the possibility of a dispute concerning material
  24          facts[,] (6) whether the default was due to excusable neglect, and (7) the
  25          strong policy underlying the Federal Rules of Civil Procedure favoring
  26          decisions on the merits.
  27
  28   Eitel, 782 F.2d at 1471–72.



                                                   3
Case 8:19-cv-02176-JLS-ADS Document 23 Filed 07/08/20 Page 5 of 12 Page ID #:117

   1          “If the court determines that the allegations in the complaint are sufficient to
   2   establish liability, it must then determine the ‘amount and character’ of the relief
   3   that should be awarded.” Landstar Ranger, Inc. v. Parth Enters., Inc., 725 F. Supp.
   4   2d 916, 920 (C.D. Cal. 2010) (quoting 10A Charles Alan Wright et al., Federal
   5   Practice and Procedure § 2688, at 63 (3d ed. 1998)). This is because the allegations
   6   of the amount of damages suffered are not taken as true. See Geddes, 559 F.2d at
   7   560.
   8          III.   DISCUSSION
   9                 A. Local Rule 55-1
  10          Rutherford’s Application complies with Local Rule 55-1. Rutherford
  11   accompanied this Application with a sworn declaration stating (1) the pleading on
  12   which default was entered and when it was entered, (2) that Defendants are not
  13   infants or incompetent persons, (3) that the Servicemembers Civil Relief Act does
  14   not apply, and (4) that notice of this Application has been served on Defendants.
  15   (Manning Decl. ¶¶ 2, 4-5, Doc. 18-3.)
  16                 B. Eitel Factors
  17                    1. Possibility of Prejudice to Plaintiff
  18          “The first Eitel factor considers whether a plaintiff will suffer prejudice if a
  19   default judgment is not entered.” Landstar Ranger, 725 F. Supp. 2d at 920.
  20   Prejudice can be shown if denying default judgment would leave a plaintiff without
  21   a remedy. See id. Absent entry of judgment, Rutherford will not be able to obtain
  22   the relief to which he is entitled. Therefore, this factor weighs in favor of default
  23   judgment.
  24                    2. The Merits of the Plaintiff’s Claim and Sufficiency of the
  25                       Claim
  26          The next two Eitel factors go to Plaintiff’s likelihood of success on the
  27   merits. Under these two factors, plaintiffs seeking default judgments must “state a
  28   claim on which the[y] [] may recover.” See PepsiCo, Inc. v. Cal. Sec. Cans, 238 F.
       Supp. 2d 1172, 1175 (C.D. Cal. 2002) (citation omitted). “In considering the

                                                  4
Case 8:19-cv-02176-JLS-ADS Document 23 Filed 07/08/20 Page 6 of 12 Page ID #:118

   1   sufficiency of the complaint and the merits of the plaintiff’s substantive claims,
   2   facts alleged in the complaint not relating to damages are deemed to be true upon
   3   default.” Bd. of Trustees of Sheet Metal Workers v. Moak, No. C 11-4620 CW,
   4   2012 WL 5379565, at *2 (N.D. Cal. Oct. 31, 2012) (citing Geddes, 559 F.2d at 560;
   5   Fed. R. Civ. P. 8(d)). “On the other hand, a defendant is not held to admit facts that
   6   are not well-pleaded or to admit conclusions of law.” Cathcart, 2010 WL 1048829,
   7   at *4 (citation omitted).
   8         To prevail on an ADA claim, a plaintiff must show that “(1) [he or she] is
   9   disabled within the meaning of the ADA; (2) the defendant is a private entity that
  10   owns, leases, or operates a place of public accommodation; and (3) the plaintiff was
  11   denied public accommodations by the defendant because of her disability.” Molski
  12   v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007). In addition, “[t]o succeed on
  13   an ADA claim of discrimination on account of one’s disability due to an
  14   architectural barrier, the plaintiff must also prove that: (1) the existing facility at the
  15   defendant’s place of business [or property] presents an architectural barrier
  16   prohibited under the ADA and (2) the removal of the barrier is readily achievable.”
  17   Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1008 (C.D. Cal. 2014) (quoting Parr
  18   v. L & L Drive-Inn Restaurant, 96 F. Supp. 2d 1065, 1085 (D. Haw. 2000)).
  19         Accepting Rutherford’s allegations as true, and in light of the evidence
  20   presented, Rutherford has adequately stated his ADA claim, satisfying each of the
  21   above-enumerated elements. See Rutherford v. Lucatero, No. 8:19-cv-01609-JLS-
  22   JDE, 2020 WL 2132995, at *3-*6 (C.D. Cal. Feb. 24, 2020) (addressing in depth,
  23   under the second and third Eitel factors, very similar parking lot-related barriers to
  24   accessibility encountered by Plaintiff at another Orange County establishment).
  25   The second and third factors thus support the entry of default judgment.
  26                    3. The Sum of Money at Stake
  27         Under the fourth Eitel factor, “the court must consider the amount of money
  28   at stake in relation to the seriousness of Defendant’s conduct.” PepsiCo, 238 F.
       Supp. 2d at 1176. “Default judgment is disfavored where the sum of money at

                                                   5
Case 8:19-cv-02176-JLS-ADS Document 23 Filed 07/08/20 Page 7 of 12 Page ID #:119

   1   stake is too large or unreasonable in relation to defendant’s conduct.” Vogel, 992 F.
   2   Supp. 2d at 1012 (citation omitted).
   3         Rutherford seeks a total of $4,644.00 in attorneys’ fees and costs. This
   4   amount, plus any amount that would be spent to comply with an injunction under
   5   the ADA, would be the entirety of Defendants’ liability. The Court is reducing the
   6   award of attorneys’ fees and has found that removing the architectural barriers at
   7   issue would not amount to an onerous financial undertaking. In sum, therefore, the
   8   amount of money at issue is relatively small. Cf. Moore v. Cisneros, No. 1:12-CV-
   9   00188-LJO, 2012 WL 6523017, at *4 (E.D. Cal. Dec. 13, 2012) (noting that an
  10   award of $10,119.70 on default judgment, including attorney’s fees and costs, was
  11   “not a relatively large sum of money, nor does it appear unreasonable in light of the
  12   allegations in the complaint”). For these reasons, the fourth Eitel factor favors entry
  13   of default judgment against Defendants.
  14                   4. Possibility of Dispute Concerning Material Facts
  15         “The fifth Eitel factor examines the likelihood of disputes between the parties
  16   regarding the material facts surrounding the case.” Craigslist, Inc. v. Naturemarket,
  17   Inc., 694 F. Supp. 2d 1039, 1060 (N.D. Cal. 2010). “Where a plaintiff has filed a
  18   well-pleaded complaint, the possibility of dispute concerning material facts is
  19   remote.” Wecosign, Inc. v. IFG Holdings, Inc., 845 F. Supp. 2d 1072, 1082 (C.D.
  20   Cal. 2012) (citation omitted); see also Landstar Ranger, 725 F. Supp. 2d at 922
  21   (“Since [plaintiff] has supported its claims with ample evidence, and defendant has
  22   made no attempt to challenge the accuracy of the allegations in the complaint, no
  23   factual disputes exist that preclude the entry of default judgment.”).
  24   As discussed, Rutherford has adequately alleged disability discrimination in
  25   violation of the ADA. Defendants have failed to appear and have therefore
  26   admitted all material facts alleged in the Complaint. See Geddes, 559 F.2d at 560.
  27   Additionally, Rutherford has supplied documentary and testimonial evidence to
  28   support his allegations. (See, e.g., Rutherford Decl.; Premises Photographs, Doc.



                                                 6
Case 8:19-cv-02176-JLS-ADS Document 23 Filed 07/08/20 Page 8 of 12 Page ID #:120

   1   18-5.) Therefore, the possibility of factual disputes that would preclude default
   2   judgment is remote. This factor, too, then, favors the entry of default judgment.
   3                   5. Possibility of Excusable Neglect
   4         “The sixth Eitel factor considers the possibility that the default resulted from
   5   excusable neglect.” PepsiCo, 238 F. Supp. 2d at 1177. This factor favors a default
   6   judgment when the defendant has been properly served or the plaintiff demonstrates
   7   that the defendant is aware of the lawsuit. See id. (concluding this factor favored
   8   default judgment where defendant was properly served and contacted plaintiffs’
   9   counsel to discuss the matter). Here, Defendants have been served with the
  10   summons and Complaint, as well as the instant Application. (Proof of Service,
  11   Application Proof of Service, Doc. 18-9.) Yet, Defendants have failed to answer or
  12   otherwise defend this action, rendering unlikely the possibility of excusable neglect.
  13   See Shanghai Automation Instrument Co., Ltd. v. Kuei, 194 F. Supp. 2d 995, 1005
  14   (N.D. Cal. 2001) (finding no excusable neglect where defendants “were properly
  15   served with the Complaint, the notice of entry of default, as well as the papers in
  16   support of the [] motion”). Accordingly, this factor weighs in favor of entering
  17   default judgment.
  18                   6. Policy Favoring Decision on the Merits
  19         “The final Eitel factor examines whether the strong policy favoring deciding
  20   cases on the merits prevents a court from entering a default judgment.” Craiglist,
  21   694 F. Supp. 2d at 1061. Although “[c]ases should be decided upon their merits
  22   whenever reasonably possible[,]” Eitel, 782 F.2d. at 1472, “[u]nder Fed. R. Civ. P.
  23   55(a), termination of a case before hearing the merits is allowed whenever a
  24   defendant fails to defend an action[,]” PepsiCo, 238 F. Supp. 2d at 1177.
  25   Notwithstanding the strong policy in favor of decisions on the merits, where a
  26   defendant’s failure to appear and respond “makes a decision on the merits
  27   impractical, if not impossible,” default judgment is appropriate. Id. In this case,
  28   Defendants have failed to appear or respond. This final Eitel factor therefore does
       not weigh against entering default judgment

                                                7
Case 8:19-cv-02176-JLS-ADS Document 23 Filed 07/08/20 Page 9 of 12 Page ID #:121

   1                     7. Conclusion as to Eitel Factors
   2         In sum, the Eitel factors weigh in favor of entry of default judgment on
   3   Rutherford’s ADA claim. Accordingly, the Court GRANTS Rutherford’s
   4   Application.
   5         IV.      REMEDIES
   6                  A. Injunctive Relief
   7         Rutherford seeks an injunction under the ADA requiring Defendants to
   8   comply with the ADAAG’s requirements for accessible parking spaces. (Prayer for
   9   Relief, Complaint at 9.) Injunctive relief is proper when architectural barriers at a
  10   defendant’s establishment violate the ADA and the removal of the barriers is
  11   readily achievable. See Moreno v. La Curacao, 463 F. App’x 669, 670 (9th Cir.
  12   2011); Vogel, 992 F. Supp. 2d at 1015; see also D’Lil v. Best W. Encina Lodge &
  13   Suites, 538 F.3d 1031, 1034 n.2 (9th Cir. 2008) (“Title III provides for injunctive
  14   relief as the exclusive remedy for private individuals seeking to enforce the law.”)
  15   (citing 42 U.S.C. § 12188(a)(2)). Rutherford has alleged that Defendants own the
  16   Subject Property. (See Compl. ¶¶ 2–4; Subject Property Records), and Defendants
  17   have not appeared to contest ownership. Rutherford has also alleged that
  18   Defendants could remove the barriers “without much difficulty or expense.”
  19   (Compl. ¶ 27.) Injunctive relief against Defendants is therefore appropriate and the
  20   Court GRANTS Rutherford’s request for injunctive relief.
  21                  B. Attorneys’ Fees and Costs
  22         Rutherford seeks an award of attorneys’ fees in the amount of $4,106.00 and
  23   costs in the amount of $538.00. (Manning Decl. ¶ 8.)
  24                     1. Attorneys’ Fees
  25         Attorneys’ fees are available under the ADA. The ADA permits a court “in
  26   its discretion” to award attorneys’ fees and costs to the “prevailing party.” 42
  27   U.S.C. § 12205. “Attorney’s fee awards are calculated using the lodestar method
  28   whereby the hours reasonably spent in the litigation are multiplied by a reasonable
       hourly rate.” Johnson v. Luu-Truong, No. 2:14-CV-1078-MCE-KJN, 2014 WL

                                                 8
Case 8:19-cv-02176-JLS-ADS Document 23 Filed 07/08/20 Page 10 of 12 Page ID #:122

   1   4678344, at *8 (E.D. Cal. Sept. 19, 2014) (citing Ferland v. Conrad Credit Corp.,
   2   244 F.3d 1145, 1149 n.2 (9th Cir. 2001)). “The party seeking an award of fees
   3   must submit evidence supporting the hours worked and the rates claimed. A district
   4   court should exclude from the lodestar amount hours that are not reasonably
   5   expended because they are ‘excessive, redundant, or otherwise unnecessary.’” Van
   6   Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000) (internal
   7   citation omitted) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).
   8          Here, Rutherford’s counsel, Mr. Manning spent 3.25 billable hours
   9   prosecuting this case at an hourly rate of $450, and his associate expended 7.05
  10   billable hours at an hourly rate of $375, for a claimed total lodestar of $4,106.25
  11   ((3.25 x 450) + (7.05 x 375)) . (See Manning Decl. ¶ 8; Billing Records, Manning
  12   Decl. Ex. 5, Doc. 18-7.) Manning submitted a declaration asserting the
  13   reasonableness of the claimed hourly rates based on his experience and considering
  14   prevailing rates, as well as itemized billing records detailing the tasks completed in
  15   this litigation. (Manning Decl. ¶¶ 6-7; Billing Records.)
  16          First, the hours of work claimed by Mr. Manning in his declaration do not
  17   match the hours in the submitted Billing Records. (See Manning Decl. ¶ 8 (stating
  18   that Mr. Manning spent 3.75 hours on this matter and his associate, 5.8 hours,
  19   despite the submitted Billing Records showing 3.25 hours and 7.05 hours
  20   respectively).) The Court expressly pointed out this same tabulation error in
  21   another recent ADA default judgment case involving the same attorney and
  22   plaintiff. See Rutherford v. Lucatero, 2020 WL 2132995, at *8 n.5.2 As the court
  23   has no way of knowing which document is erroneous, the Court adopts the lesser of
  24   each discrepancy, and assumes Mr. Manning seeks compensation for 3.25 hours for
  25   himself and 5.8 hours for his associate.
  26          Second, the Court finds that Mr. Manning has failed to justify the hours and
  27   billing rates claimed. See id. at *8-*9 (collecting cases) (explaining that (1) the
  28          2
                The submission of identical filings in any future cases before this Court, containing the
       same errors in representations made to the Court regarding billing, may subject Mr. Manning to
       sanctions.
                                                       9
Case 8:19-cv-02176-JLS-ADS Document 23 Filed 07/08/20 Page 11 of 12 Page ID #:123

   1   nature of Mr. Manning’s work in such an ordinary and un-nuanced ADA matter,
   2   litigated to default judgment, does not justify an hourly rate of $450 and (2) no
   3   information was provided to justify his unnamed associate’s hourly rate of $375).
   4   In that case, the Court reduced Mr. Manning's hourly rate to $400 and his
   5   associate's hourly rate to $300. However, it has become clear that Mr. Manning’s
   6   representation of serial ADA plaintiffs allows him to file boilerplate, form
   7   documents adjusted in minor ways to fit the facts of each case. See Rutherford v.
   8   JJ's Mkt. & Liquor, No. 5:18-cv-02656-ODW-SHKX, 2020 WL 883220, at *6
   9   (C.D. Cal. Feb. 24, 2020) (“Rutherford's cases include nearly identical complaints
  10   and subsequent filings, with billing records that reflect the use of templates.”); see
  11   also Tate v. Deoca, No. CV 14-08738 SJO (MRW), 2018 WL 5914220, at *8 (C.D.
  12   Cal. July 31, 2018) (explaining that the court was hesitant to award an ADA
  13   plaintiff’s counsel a windfall in fees “for their carbon-copy complaints [in] ‘entirely
  14   boilerplate’” litigation). Indeed, it appears that almost no original legal work is
  15   performed, and the bulk of the work is done at the level of a paralegal.
  16   Accordingly, the Court, based on its experience and judgment, reduces Mr.
  17   Manning’s rate to $400 per hour and reduces his hours by fifty percent. In addition,
  18   the Court reduces the hourly rate of Mr. Manning’s unnamed associate to $175,
  19   which more closely aligns with the rate of a paralegal. Cf. JJ's Mkt. & Liquor, 2020
  20   WL 883220, at *6 (reducing Mr. Manning’s lodestar by 50% and collecting other
  21   cases which did the same); Perri v. D & R Rest., Inc., No. CV 19-8032 PA
  22   (MAAX), 2020 WL 2036656, at *4 (C.D. Cal. Jan. 28, 2020) (analyzing identical
  23   billing records submitted by Mr. Manning and awarding $1,247.50 in attorneys’
  24   fees).
  25            Finally, the Court will not award attorney's fees for the one hour of time Mr.
  26   Manning's associate billed for drafting and filing a “response to the court's OSC re
  27   supplemental jurisdiction.” (See id.; OSC Response, Doc. 11.) Unsurprisingly, the
  28   OSC Response that Mr. Manning's firm filed is a form document that the firm has
       filed with this Court, and numerous others, on many occasions.

                                                  10
Case 8:19-cv-02176-JLS-ADS Document 23 Filed 07/08/20 Page 12 of 12 Page ID #:124

   1         Based on the adjusted hourly rates and compensable hours, the Court
   2   calculates the lodestar as $1,490 ((1.625 x $400) + (4.8 x $175)), and awards
   3   attorneys’ fees in that amount.
   4                   2. Costs
   5         The Court also concludes that an award of litigation costs is appropriate. In
   6   accordance with Local Rules 54-2 and 54-3, Rutherford must submit a “Bill of
   7   Costs” and an “Application to the Clerk to Tax Costs” to recover any eligible
   8   litigation costs in this action. See C.D. Cal. L.R. 54-2, 54-2.1.
   9         V.     CONCLUSION
  10         For the foregoing reasons, Rutherford’s Application for Default Judgment is
  11   GRANTED, and the Court awards injunctive relief; attorneys’ fees in the amount of
  12   $1,490; and eligible litigation costs under Local Rule 54-3.
  13         Rutherford is ORDERED to submit to the Court, within five (5) days from
  14   the date of this Order, a proposed judgment, including permanent injunction, in
  15   accord with this Order and pursuant to the Court’s procedures.
  16
  17   DATED: July 08, 2020
  18
  19
                                          J O S E P H IN E L . S T A T O N
  20
                                                     Honorable Josephine L. Staton
  21                                                  United States District Judge
  22
  23
  24
  25
  26
  27
  28


                                                11
